Order filed March 26, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00073-CV
                                  ___________
                         MARTEL BLACK, Appellant
                                         V.
          LANDMARK INDUSTRIES HOLDINGS LTD., Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010151


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 151st District Court has informed this court that appellant has not requested
the reporter’s record be prepared or that the trial court has ordered that the record
be prepared.

       Accordingly, we order appellant to provide this court with proof that a
request to prepare the reporter’s record has been made within 15 days of the date
of this order. See Tex. R. App. P. 37.3(c). Unless appellant provides this court with
proof that a request has been made, we may consider and decide those issues or
points that do not require a reporter’s record. Id.



                                             PER CURIAM



Panel consists of Justices Chief Justice Frost and Justices Jewell and Spain.